DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 as they pertain to the prior art of Fonte, Daugman, and Timm have been considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment.  
	Applicant’s remarks with respect to claim 21 as they pertain to the art of Fonte, have been fully considered but they are not persuasive.
	Regarding Applicant’s remarks that “Fonte merely disclosed that the reference target includes sheets of paper, but not discloses that the eyewear 2204 is made of paper” is not fully understood in view of the type of rejection made of previously presented claim 24.  It appears Applicant’s remarks are directed to an anticipation (e.g. USC 102) whereas the rejection was directed to a USC 103 rejection - i.e. providing the eyewear being made of paper is an obviousness analysis and obvious in view of the teachings of Fonte.
	As discussed in the Office Action mailed February 22, 2022, Fonte teaches a system whereby a user wearing eyewear (Fonte Fig. 22 - 2204) is imaged via a camera/cell phone/etc. (Fonte para. [0162]).  The eyewear is real, tangible, worn by the user eyewear.  This image of user and eyewear is used, along with some reference dimensional information (Fonte para. [0162]) to determine the scale of the image.  The real world eyewear, along with dimensional information, is then used to create the model within the computer system (Fonte para. [0162]).  In other words, Fonte explicitly teaches “the wearable device including one or more dimension indicators1…the wearable device includes a pair of glasses” as is claimed.  Fonte teaches this for exactly the same reasons as Applicant’s pair of glasses, which is to provide dimensional information to the camera and computer to determine a sense of scale2.
	This is effectively the same instrument as Applicant (Figures 11A, B) which is a real, tangible, pair of eyewear worn by the user with dimensional information (Figures 11A, B showing glasses with scale, etc.) which are then imaged to provide a sense of scale to the computer/camera.
	What Fonte does not specify is the material of the eyewear.  The eyewear already owned and being worn by the user to provide dimensional information could be wood, metal, paper, cloth, plastic, concrete, etc., but it is unknown since Fonte does not clarify.
	However, what Fonte does specify is that using materials for dimensional scale understanding when imaging by the camera/computer is using scales made of paper (Fonte para. [0121], [0145]).  Thus, providing a pair of paper eyeglasses for the purposes of determining scale/dimensions of user and user’s eyes/face/etc. would have been obvious in view of Fonte because Fonte teaches both a) wearing a pair of eyeglasses to provide dimensional information (Fonte Fig. 22 - 2204) and b) providing such dimensional information by various implements of the known material of paper (Fonte para. [0121], [0145]).
	Fonte makes clear paper is a known material in the art as a medium on which to present dimensional information to provide a sense of scale to a camera/computer for imaging users and modeling eyes/faces.
	Additionally, i would have been obvious to one of ordinary skill in the art at the time of invention to provide the eyeglasses as paper, since it has been held to be within the ordinary skill in the art to select a known material on the basis of its suitability for the intended use.  Sinclair and Carroll Co. v. Interchemical Corp. 65 USPQ 297 (1945).  The suitability of paper has been acknowledged by Fonte (Fonte para. [0121], [0145]).
	While Applicant suggests that “if the eyewear 2204 is made of paper, the dimensions of the eyewear must be known, then the reference target is needless for determining the reference dimensional information about the eyewear”, which is not fully understood.  It appears Applicant is suggesting the paper is somehow necessary to convey the dimensional information, which it is not, as is evidenced by Applicant’s own specification3 teaching the dimensional information can be on any material - paper, metal, plastic, etc.

	In considering whether it is non-obvious to provide the eyewear as made of paper, Examiner notes that Fonte does not teach away from this (MPEP 2145.X.D); no impermissible hindsight has been applied (MPEP 2145.X.A); and there is nothing that paper eyewear would render unsatisfactory for the intended purpose of being used as eyewear with dimension indicators (MPEP 2145.X.D).  Additionally, Applicant’s specification makes no statement there exists some unexpected result by making the dimension indicating eyewear out of paper.  In fact, Applicant’s specification explains the opposite, that the material is immaterial to eyewear, just so long as it indicates dimensions4. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 28, the claim recites “determining…plurality of cross points corresponding to a largest number of edge points” which is a relative/subjective term (MPEP 2173.05(b)).  Specifically, what is the “largest number” of edge points appears to be subjective to the user.  Also largest relative to what? Some previous calculation? The amount of processing power of the device? Other?
	Similarly claim 28 recites “a minimum radius” which is an additional relative/subjective term (MPEP 2173.05(b)).  Minimum relative to what?  Also the term appears subjective to a user of the device.
	Similarly claim 28 recites “covering a largest number of edge points” which is a relative/subjective term (MPEP 2173.05(b)).  Specifically, what is the “largest number” of edge points appears to be subjective to the user.  Also largest relative to what? Some previous calculation? The amount of processing power of the device? Other? 
	For purposes of compact prosecution, so long as the prior art determines edge points, they will be the “largest number”, and so long as the art determines a circle with a radius, such radius is the “minimum radius”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fonte et al. (US 2015/0055086 - Fonte; of record).
	As to claim 21, Fonte teaches a system comprising at least one computer-readable storage medium including a set of instructions for migrating data records (Fonte Fig. 5 - 502; Fig. 27), a communications platform connected to a network (Fonte Fig. 5 - 502; Fig. 27), at least one processor in communication with the computer readable storage medium (Fonte Fig. 5 - 502; Fig. 27), receive a request at a user terminal (Fonte Fig. 5 - 502; Fig. 1B - 102; para. [0111]), record a video of a user wearing a wearable device with the user terminal (Fonte Fig. 5 - 502; Fig. 1B - 103; Fig. 17 - 1705; Fig. 22 - 2204; para. [0038], [0128], [0162]), determine a pupillary distance of the user based on the video (Fonte Fig. 7 - 703a; Fig. 27; para. [0120]-[0122], [0125], [0162]), synchronously display the pupillary distance on the video during recording (Fonte Fig. 5 - 502; Fig. 7 - 703a; Fig. 11; Fig. 22; para. [0216]), wherein the wearable device includes one or more dimension indicators (Fonte para. [0162]).
	While Fonte further teaches the wearable device includes a pair of glasses (Fonte Fig. 22 - 2204) and that pieces of paper/rulers can be used as the indicators (Fonte para. [0121], [0145]), Fonte doesn’t specify the glasses are made of paper. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide paper glasses since, as taught by Fonte, such materials and eyewear are well known in the art for creating reference targets for measuring pupil distances, providing quantifiable dimensions, and scaling images for eyewear (Fonte para. [0121], [0145]).
	Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention to provide paper eyewear as a dimension indicator, since it has been held to be within the ordinary skill in the art to select a known material on the basis of its suitability for the intended use.  Sinclair and Carroll Co. v. Interchemical Corp. 65 USPQ 297 (1945).  Fonte explicitly establishes paper as a known material for dimensional indictors.
	As to claim 22, Fonte teaches all the limitations of the instant invention as detailed above with respect to claim 21, and Fonte further teaches obtain each image of the user with one or more dimension indicators from the video (Fonte para. [0145]), determine a per-image pupillary distance of the user (Fonte para. [0145]), and determine a pupillary distance of the user based on the per-image pupillary distances for all images in the video (Fonte para. [0145]).
	As to claim 23, Fonte teaches all the limitations of the instant invention as detailed above with respect to claim 21, and Fonte further teaches the at least one processor is further directed to determine one or more measurements associated with a pair of prescription glasses based on the video (Fonte Fig 7 - 703a, 704, 709; para. [0038], [0125]), and synchronously display the one or more measurements on the video of the user during recording (Fonte Figs. 7, 11, 12, 14, 22).

Claims 1-2, 4-6, 8, 13-14, 16-18, 20, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fonte (cited above) in view of Kim et al. (US 2017/0134643 - Kim) and Li (US 2018/0199810).
	As to claim 1, Fonte teaches a method for implementing on a computing device having at least one processor, storage, and a communications platform (Fonte Fig. 5 - 503; para. [0120]), obtaining a head image of a user with one or more dimension indicators (Fonte Fig. 5 - 503; para. [0120], [0122]; Fig. 11; Fig. 17 - 1705; Fig. 22 - 2204), determining an eye region in the head image of the user (Fonte Fig. 7 - 702; para. [0122]), determining a pupillary distance of the user based on the one or more dimension indicators and the determined eye region (Fonte Fig. 7 - 703a; para. [0122]), locating an eye image including two eyes in the head image of the user (Fonte para. [0122]), segmenting the eye image from the head image (Fonte para. [0150], [0190]).
	Fonte doesn’t specify identifying an iris and sclera region for each eye in the eye image, determining a plurality of edge points between the iris region and the sclera region for each eve, each of the plurality of edge points corresponding to a gradient direction; forming a line based on each of the plurality of edge points and the gradient direction corresponding to each of the plurality of edge points; determining a plurality of cross points, each cross point formed by a pair of lines; and determining a pupillary center based on the plurality of cross points.
	In the same field of endeavor Kim teaches locating an eye image including two eyes in the head image of the user (Kim Fig. 4, Fig. 5), segmenting the eye image from the head of the user (Kim Fig. 5; [0063]), identifying an eye edge area (Kim Figs. 6a-c; 7c-h), determining a plurality of edge points for each eye (Kim Figs. 7c-7h; para. [0069], [0076]-[0082]), each of the plurality of edge points corresponding to a gradient direction (Kim Figs. 7f, 7g; para. [0081] - gradient direction interpreted at least two ways: 1) determining chord between two edge points (e.g. a gradient line between two points) or 2) the perpendicular bisector line (gradient) of such a chord)), forming a line based on each of the plurality of edge points and the gradient direction corresponding to each of the plurality of edge points (Kim Figs. 7f, 7g; para. [0081], [0082]), determining a plurality of cross points, each cross point formed by a pair of lines (Kim Figs. 7f-h; para. [0081], [0082]), and determining a pupillary center based on the plurality of cross points (Kim Figs. 7f-h; para. [0081], [0082]).
	While Kim discloses using eye edge areas and Kim’s figures appear to show iris and scleral edge (Kim Figs. 6a-b; Figs. 7a-h; para. [0011], [0069]), Kim doesn’t explicitly say it is the iris and scleral edge.  
	In the same field of endeavor Li teaches determining the edge of the iris and sclera (Li Fig. 6 - 604; para. [0029], [0032]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to determine eye edge features, points, gradients, and cross points of the lines since, as taught by Kim, such eye imaging allows for detecting pupillary centers and gaze tracking (Kim para. [0006]), and to use the limbic edge (edge points between iris and sclera) since, as taught by Li, such edge has a high contrast and allows for estimating pupil position and PD distance (Li Fig. 6 - 604; para. [0029], [0032]).
	As to claim 2, Fonte in view of Kim and Li teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Fonte further teaches obtaining one or more measurements associated with the head from the head image of the user (Fonte Fig. 5; para. [0120]-[0122], [0188]-[0189]), determining an image scale based on the one or more dimension indicators and the one or more measurements (Fonte Fig. 5; para. [0120]-[0122]), and determining one or more parameters associated with sizes of a glasses frame (Fonte Fig. 5; para. [0120]-[0122]).
	As to claim 4, Fonte in view of Kim and Li teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Fonte further teaches the one or more indicators are implemented on a wearable device worn by the user (Fonte Fig. 22 - 2204; para. [0162]).
	As to claim 5, Fonte in view of Kim and Li teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Fonte further teaches the one or more measurements comprises at one of a width of face or a distance between and outer end of each eye and an ear on the same side of the face (Fonte para. [0137]).
	As to claim 6, Fonte in view of Kim and Li teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Fonte further teaches the determining the image scale based on the one or more dimension indicators and the one or more measurements comprises determining information associated with the one or more dimension indicators (Fonte para. [0120]-[0122], [0137]), determining image scale based on the information of the one or more dimension indicators and the one or more measurements (Fonte para. [0120]-[0122], [0137], [0145]), wherein the information associated with the one or more dimension indicators includes at least one of color information and symmetry information (Fonte para. [0188], [0189]).
	As to claims 8, Fonte in view of Kim and Li teaches all the limitations of the instant invention as detailed above with respect to claims 4, and while Fonte further teaches the wearable device includes a pair of glasses (Fonte Fig. 22 - 2204) and that pieces of paper/rulers can be used as the indicators (Fonte para. [0121], [0145]), but doesn’t specify the glasses are made of paper. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide paper glasses since, as taught by Fonte, such materials and eyewear are well known in the art for creating reference targets for measuring pupil distances, providing quantifiable dimensions, and scaling images for eyewear (Fonte para. [0121], [0145]).
	Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention to provide paper eyewear as a dimension indicator, since it has been held to be within the ordinary skill in the art to select a known material on the basis of its suitability for the intended use.  Sinclair and Carroll Co. v. Interchemical Corp. 65 USPQ 297 (1945).  Fonte explicitly establishes paper as a known material for dimensional indictors.
	As to claim 13, Fonte teaches a system comprising at least one computer-readable storage medium including a set of instructions for migrating data records (Fonte Fig. 5 - 502; Fig. 27), a communications platform connected to a network (Fonte Fig. 5 - 502; Fig. 27), at least one processor in communication with the computer readable storage medium (Fonte Fig. 5 - 502; Fig. 27), wherein when executing the set of instructions, the at least one processor is directed to obtain a head image of a user with one or more dimension indicators (Fonte Fig. 5 - 503; para. [0120], [0122]; Fig. 11; Fig. 17 - 1705; Fig. 22 - 2204), determine an eye region in the head image of the user (Fonte Fig. 7 - 702; para. [0122]), determine a pupillary distance of the user based on the one or more dimension indicators and the determined eye region (Fonte Fig. 7 - 703a; para. [0122]), locating an eye image including two eyes in the head image of the user (Fonte para. [0122]), segmenting the eye image from the head image (Fonte para. [0150], [0190]).
	Fonte doesn’t specify identifying an iris and sclera region for each eye in the eye image, determining a plurality of edge points between the iris region and the sclera region for each eve, each of the plurality of edge points corresponding to a gradient direction; forming a line based on each of the plurality of edge points and the gradient direction corresponding to each of the plurality of edge points; determining a plurality of cross points, each cross point formed by a pair of lines; and determining a pupillary center based on the plurality of cross points.
	In the same field of endeavor Kim teaches locating an eye image including two eyes in the head image of the user (Kim Fig. 4, Fig. 5), segmenting the eye image from the head of the user (Kim Fig. 5; [0063]), identifying an eye edge area (Kim Figs. 6a-c; 7c-h), determining a plurality of edge points for each eye (Kim Figs. 7c-7h; para. [0069], [0076]-[0082]), each of the plurality of edge points corresponding to a gradient direction (Kim Figs. 7f, 7g; para. [0081] - gradient direction interpreted at least two ways: 1) determining chord between two edge points (e.g. a gradient line between two points) or 2) the perpendicular bisector line (gradient) of such a chord)), forming a line based on each of the plurality of edge points and the gradient direction corresponding to each of the plurality of edge points (Kim Figs. 7f, 7g; para. [0081], [0082]), determining a plurality of cross points, each cross point formed by a pair of lines (Kim Figs. 7f-h; para. [0081], [0082]), and determining a pupillary center based on the plurality of cross points (Kim Figs. 7f-h; para. [0081], [0082]).
	While Kim discloses using eye edge areas and Kim’s figures appear to show iris and scleral edge (Kim Figs. 6a-b; Figs. 7a-h; para. [0011], [0069]), Kim doesn’t explicitly say it is the iris and scleral edge.  
	In the same field of endeavor Li teaches determining the edge of the iris and sclera (Li Fig. 6 - 604; para. [0029], [0032]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to determine eye edge features, points, gradients, and cross points of the lines since, as taught by Kim, such eye imaging allows for detecting pupillary centers and gaze tracking (Kim para. [0006]), and to use the limbic edge (edge points between iris and sclera) since, as taught by Li, such edge has a high contrast and allows for estimating pupil position and PD distance (Li Fig. 6 - 604; para. [0029], [0032]).
	As to claim 14, Fonte in view of Kim and Li teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Fonte further teaches obtain one or more measurements associated with the head from the head image of the user (Fonte Fig. 5; para. [0120]-[0122], [0188]-[0189]), determine an image scale based on the one or more dimension indicators and the one or more measurements (Fonte Fig. 5; para. [0120]-[0122]), and determine one or more parameters associated with sizes of a glasses frame (Fonte Fig. 5; para. [0120]-[0122]).
	As to claim 16, Fonte in view of Kim and Li teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Fonte further teaches the one or more indicators are implemented on a wearable device worn by the user (Fonte Fig. 22 - 2204; para. [0162])
	As to claim 17, Fonte in view of Kim and Li teaches all the limitations of the instant invention as detailed above with respect to claim 14, and Fonte further teaches the one or more measurements comprises at one of a width of face or a distance between and outer end of each eye and an ear on the same side of the face (Fonte para. [0137]).
	As to claim 18, Fonte in view of Kim and Li teaches all the limitations of the instant invention as detailed above with respect to claim 14, and Fonte further teaches the determining the image scale based on the one or more dimension indicators and the one or more measurements comprises determining information associated with the one or more dimension indicators (Fonte para. [0120]-[0122], [0137]), determining image scale based on the information of the one or more dimension indicators and the one or more measurements (Fonte para. [0120]-[0122], [0137], [0145]), wherein the information associated with the one or more dimension indicators includes at least one of color information and symmetry information (Fonte para. [0188], [0189]).
	As to claims 20, Fonte in view of Kim and Li teaches all the limitations of the instant invention as detailed above with respect to claims 16, and while Fonte further teaches the wearable device includes a pair of glasses (Fonte Fig. 22 - 2204) and that pieces of paper/rulers can be used as the indicators (Fonte para. [0121], [0145]), but doesn’t specify the glasses are made of paper. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide paper glasses since, as taught by Fonte, such materials and eyewear are well known in the art for creating reference targets for measuring pupil distances, providing quantifiable dimensions, and scaling images for eyewear (Fonte para. [0121], [0145]).
	Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention to provide paper eyewear as a dimension indicator, since it has been held to be within the ordinary skill in the art to select a known material on the basis of its suitability for the intended use.  Sinclair and Carroll Co. v. Interchemical Corp. 65 USPQ 297 (1945).  Fonte explicitly establishes paper as a known material for dimensional indictors.
	As to claim 28, Fonte in view of Kim and Li teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kim further teaches the determining a pupillary center based on the plurality of cross points includes: determining one of the plurality of cross points corresponding to a largest number of edge points as the pupillary center (Kim Figs. 7f-h; para. [0081], [0082]); 
	determining a center of a circle centered at a cross point and with a minimum radius as the pupillary center, the circle representing a distribution range of the plurality of cross points (Kim Figs. 7f-h; para. [0081], [0082]); or 
	determining a center of a circle centered at a cross point as the pupillary center, the circle covering a largest number of edge points (Kim Figs. 7f-h; para. [0081], [0082]).

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  
	As to claim 27, although the prior art teaches the method as detailed above in claim 1, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 27, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein of claims 1 and 27.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davami (US 10,417,495) is cited as an additional teaching of finding edges of iris/sclera.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        August 2, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that the term “dimension indicators” is egregiously broad to include anything, since anything can indicate any arbitrary dimension
        2 Spec. para. [0124], [0125])
        3 Spec. para. [0124, [0125])
        4 Spec. para. [0124, [0125])